Citation Nr: 1533119	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as septic shock, due to or as a consequence of spontaneous bacterial peritonitis.  

2.  Appellant has not asserted that her husband had septic shock or spontaneous bacterial peritonitis in service.  

3.  There is no competent evidence establishing an etiological relationship between septic shock or spontaneous bacterial peritonitis and the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in October 2012 with regard to the claim for service connection for the cause of the Veteran's death.  The Board notes at this juncture that the RO incorrectly informed appellant that the Veteran had several service-connected disabilities in a previous notice letter dated in August 2012.  The October 2012 letter informed her of the RO's error and provided the correct information necessary to substantiate her claim.  Both were provided prior to the issuance of the December 2012 rating decision.  

The duty to assist was also met in this case as VA requested that the appellant provide authorization for the release of medical records from the provider or facility from which the Veteran received treatment.  See October 2012 letter.  The Board notes that a large quantity of VA and private treatment records were provided by the appellant in June 2012.  

The Board acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death, but finds that no opinion is needed in the absence of any competent evidence that the Veteran's death was the result of a disease or injury incurred in or aggravated by his service.  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Entitlement to service connection for the cause of the Veteran's death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2014).  

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.303(a) (2014).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2014).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2014). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014). 

The appellant asserts that the Veteran's death resulted from a disease or injury incurred or aggravated in the line of duty while on active duty service.  She lists his conditions as depression, anxiety, alcohol and substance abuse, hypertension, knee problems, gastroesophageal reflux disease (GERD), hepatitis C, heart disease, liver disease, and kidney disease.  Appellant asserts that the Veteran told her that he was introduced to and began using heroin while he was stationed in Thailand; that they were living together after his discharge from service and he suffered from anxiety, depression and posttraumatic stress disorder (PTSD); and that the Veteran had problems with radial nerve neuropathy and both knees during active duty.  See statement in support of claim received June 2012.  It also appears that appellant is asserting the Veteran was exposed to herbicides/Agent Orange while stationed in Thailand and Korea, which resulted in the development of several diseases.  See e.g., February 2014 VA Form 9.  

The Veteran died in July 2011, almost four decades after his active duty service.  As indicated in the death certificate, the cause of death was septic shock, due to or as a consequence of spontaneous bacterial peritonitis.  

The preponderance of the evidence of record does not support the claim for service connection for the cause of the Veteran's death.  As an initial matter, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, either septic shock or spontaneous bacterial peritonitis; and appellant has not asserted that her husband had either septic shock or spontaneous bacterial peritonitis in service.  Secondly, while the Board acknowledges the appellant's assertion that the Veteran had depression, anxiety, alcohol and substance abuse, hypertension, knee problems, GERD, hepatitis C, heart disease, liver disease, and kidney disease as a result of service, and these conditions resulted in his death, as a lay person without the appropriate medical training and expertise, she simply is not competent to provide a probative opinion that the Veteran's many disorders were related to service or to his death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board acknowledges that in an August 2012 letter, the RO incorrectly informed appellant that the Veteran had been service-connected for hepatitis C; depressive disorder, not otherwise specified; GERD; and hypertension.  As noted above, this error was corrected in an October 2012 letter, which correctly informed appellant that the Veteran was not service-connected for these disabilities and, in fact, was not service-connected for any disability.  The Board notes at this juncture that the confusion apparently arose from the fact that the Veteran was in receipt of non-service connected permanent and total evaluation as a result of his hepatitis C; depressive disorder, not otherwise specified; GERD; and hypertension, which was granted in a November 2002 rating decision.  The Board also notes that service connection for a bilateral knee disorder was denied in December 1974, after the Veteran failed to report to a VA examination, and that service connection for PTSD and a right hand disorder were denied in a June 1996 rating decision.  

To the extent that appellant asserts that the Veteran was exposed to herbicides/Agent Orange while stationed in Thailand and Korea, and that he had a disease as a result of that exposure that resulted in his death, she is, again, not competent to provide such an opinion.  Id.  Moreover, the medical evidence of record indicates that the Veteran was hospitalized at a facility in Mississippi, where he was attending a family reunion; that he was noted to be intoxicated and in septic shock at the time of his July 2011 admission (two days prior to his death); and that his death was attributed to septic shock, due to or as a consequence of spontaneous bacterial peritonitis.  See records from North Mississippi Medical Center; death certificate.  

To the extent that appellant asserts that the Veteran's drug and alcohol abuse began in service and contributed to his death, VA regulations stipulate that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (2014).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2014); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m) (2014).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

For all these reasons, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Service connection for the cause of Veteran's death is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


